            Case 2:12-cr-00133-RSM Document 225 Filed 07/23/20 Page 1 of 1




 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 6
                                   AT SEATTLE
 7
      UNITED STATES OF AMERICA,                        NO. CR12-0133 RSM
 8
                           Plaintiff
 9
                      v.                               ORDER GRANTING UNITED STATES’
10
                                                       MOTION TO FILE A BRIEF IN EXCESS
11    MARK SPANGLER,                                   OF TWELVE PAGES
12                         Defendant.
13
14         The Court, having reviewed the Motion of the United States to File a Brief in

15 Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
16 GRANTED. The United States may file its Response to Defendant Colin Martin’s
17 Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) that does not
18 exceed 13 pages in length.
19         DATED this 23rd day of July, 2020.

20
21                                                  A
                                             RICARDO S. MARTINEZ
22                                           CHIEF UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
25 /s/ Michael Lang
   MICHAEL LANG
26 FRANCIS FRANZE-NAKAMURA
27 Assistant United States Attorneys
28
     ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                        SEATTLE, WASHINGTON 98101
     United States v. Spangler, CR12-0133 RSM - 1                             (206) 553-7970
